DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180108913) in view of Kim et al., (KR100846139, using EPO machine translations for citations), further in view  of Yoshida et al., (US 20140127579), and  further in view of Non-Patent Literature  gmp-compliance.org. 
Regarding claims 1, 6 and 11-12, Zhang discloses a method of manufacturing an electrode active material used in an electrode. An electrode is manufactured by preparing a slurry formed on an electrode active material, a binder, a crosslinked agent  and a solvent [0050] and an solid electrolyte [0060]. Modified Zhang further discloses as polymer material is used as the binder [0064] reading on the claimed binder resin. The resulting slurry is applied to a current collector, followed by drying and pressing [0050]. Zhang further discloses examples of solvent used in the preparation of the electrode include aprotic solvents [0051].  Zhang further discloses the slurry may be coated onto a substrate, the coating may contain a sequence of heated drying zones to dry the coating. The last drying zone temperature is greater than 120° C,  completion of the crosslinking will ensure the electrode attains the desired properties for long term cycling [0056]. Zhang further discloses the electrode active material including the solvent and cross-linking agent is bound to  the electrode base material current collector prior to crosslinking to form the electrode material. The binding is done at a temperature from 30° C  [0058], the resulting bound electrode active material is dried [0059]. Examiner notes that 30 °C is included in the temperature range of room temperature as evidenced by gmp-compliance.org. 
Zhang does not disclose the cross-linking initiator is an organic peroxide-based crosslinking initiator.  Kim discloses an electrode assembly in which a cross linkable coating solution is introduced (Kim:[0004]).  The crosslinking results in strong adhesion between the membrane (solid electrolyte layer) and the electrodes (Kim: [0004]).  As the crosslinking solution, dicumyl peroxide can be used (Kim: [0004]).  It would have been obvious to one having ordinary skill in the art to replace the crosslinking agent of Zhang with the crosslinking solution (dicumyl peroxide) of Kim to  the electrode slurry of Zhang in order to improve interfacial stability between the electrode layer and the electrolyte, as taught by Kim at [0004]. Therefore, modified Zang further discloses the crosslinking initiator is an organic peroxide based crosslinking imitator (dicumyl peroxide).  (Claim 6)
Modified Zhang does not disclose the solvent in the slurry for forming an electrode layer is a non-polar solvent and wherein the solvent excludes polar solvents. Yoshida discloses a method of preparing a secondary battery slurry which is formed by dissolving or dispersing, in a nonpolar solvent having a boiling point of 100-220 °C, an inorganic solid electrolyte and a binder comprising a particulate polymer (Yoshida:[0040]). Yoshida discloses that the use of nonpolar solvent allows the moisture to be efficiently removed during heating and drying (Yoshida: [0040]).  Yoshida further discloses as the non-polar solvent toluene or xylene can be used (Yoshida: [0042]).   It would have been obvious to one having ordinary skill in the art to replace the solvent in the slurry of  modified Zhang with the non-polar solvent, xylene or toluene as taught by Yoshida in order to efficiently remove moisture during heating and drying of the slurry/electrode and reducing the amount of moisture in the battery as shown by Yoshida [0040]. 
Examiner notes that the slurry is applied onto the current collector/substrate and is dried at a temperature of 30° C reading on the claimed room temperature, as evidenced by gmp-compliance.org, 30 °C is included in the room temperature range. The obtained slurry is pressed and dried at a high temperature of 120 °C, it is known in the art that crosslinking requires temperature control. The high temperature drying at 120 °C of Zhang encompasses the claimed temperature range of 45-150 °C where crosslinking is initiated and performed. The high temperature drying initiates the crosslinking, therefore the step of apply and drying carried out  at room temperature (30 °C ) where no crosslinking in initiated. (Claims 1, 11 and 12)
Regarding claim 4, modified Zhang discloses  all of the limitations as set  forth above in claim 1. Modified Zhang further discloses with electrode active material is mixed with conductive carbon to prepare a slurry [0056]. (Claim 4)
Regarding claim 7, modified Zhang discloses all of the limitations as set forth above in claim 1. Modified Zhang further discloses  the resulting electrode layer is dried in a vacuum oven [0093]. (Claim 7)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180108913), further in view of Kim et al., (KR100846139, using EPO machine translations for citations), further in view  of Yoshida et al., (US 20140127579), and  further in view of Non-Patent Literature  gmp-compliance.org , as applied to claim 1 above, and further in view of Hoshiba et al. (US 20140162140).
Regarding claim 3, modified Zhang  discloses all of the limitations as set forth above in claim 1. Modified Zhang does not disclose the polymeric binder resin comprises a rubber-based resin, however is it common in the art to use a rubber-based resin binder in electrode as shown by Hoshiba. Hoshiba discloses an electrode including a binder , where the binder is crosslinked by a cross-linking agent [0044]. When a binder of an electrode layer is crosslinked the elasticity and rigidity  of the electrode layer improves [0045]. The first binder includes a natural rubber [0057] reading on the claimed rubber-based binder. It would have been obvious to one having ordinary skill in the art to have the  binder resin of  modified Zhang  be  a natural rubber in order to improve elasticity and rigidity of the electrode layer as taught by Hoshiba .  (Claim 3)
Response to Arguments
Applicant's arguments filed January 6, 2022  have been fully considered but they are not persuasive. Due to the amendments to the claims, the 35 USC 103 rejection over Choi has been withdrawn. 
Applicant asserts that independent claim 1 recites “the solvent in step (s10) is a non-polar solvent” and “ the solvent in step (s10) excludes polar solvents”. These features are not taught or suggested in the cited references, with a reasonable expectation of success. The prior art discloses many possible solvents, but does not provided any reason or motivation to select, a non-polar solvent.
Applicants assertion is not persuasive. Zhang discloses examples of solvent used in the preparation of the electrode include aprotic solvents [0051]. Examiner notes benzene and toluene are aprotic solvents  and are non-polar solvents.  Yoshida teaches the advantages of using a non-polar solvent in a slurry,  that the use of nonpolar solvent allows the moisture to be efficiently removed during heating and drying (Yoshida: [0040]).  Yoshida further discloses as the non-polar solvent toluene or xylene can be used (Yoshida: [0042]). It would have been obvious to one having ordinary skill in the art to replace the solvent in the slurry of  modified Zhang with the non-polar solvent, xylene or toluene as taught by Yoshida in order to efficiently remove moisture during heating and drying of the slurry/electrode and reducing the amount of moisture in the battery as shown by Yoshida [0040].
Applicant further asserts that the “presently claimed subject matter achieves unexpected and superior results. That is, there are surprising and unexpected results according to the claimed invention, based on the examples and data from the specification, e.g., based on the data in Table 1, and in figure 7. Applicant further asserts that in table 1 examples 1-1 and 2-1, examples 2-2  show higher adhesion as compared to the electrode in example 1-1, however this results from the use of a different current collector material. It is shown that when using the same current collector material, the electrode according to the present disclosure shows higher adhesion. It is unclear how table 1 and the examples shows that the presently claimed subject matter achieves unexpected results, when  nothing about the current collector or its material is claimed. The table 1 and examples  does not show how the claimed subject matter ( using a crosslinking agent, using a non-polar solvent instead of a polar solvent,  and the specific the methods steps) gives unexpected results.  
Kim is still being relied upon to show a crosslinking agent. Yoshida is still being relied upon to show the benefits of the use of non-polar solvents. 
Conclusion
The prior art made of record  and not relied upon is considered pertinent to applicants’ disclosure

Hong et al. US 5733680 Patent  Date: March 31,1998
Discloses an electrode applied and pressed  onto a current collector  followed by heating under a vacuum. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722